UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K/A Amendment No. 1 Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report:June 11, 2010 Date of earliest event reported:October 22, 2009 CATERPILLAR INC. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation) 1-768 (Commission File Number) 37-0602744 (IRS Employer Identification No.) 100 NE Adams Street, Peoria, Illinois (Address of principal executive offices) 61629 (Zip Code) Registrant's telephone number, including area code:(309) 675-1000 Former name or former address, if changed since last report:N/A Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 230.425) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Page 1 Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. Consistent with its previously disclosed succession plan, on June 9, 2010, the Board of Directors (the “Board”) of Caterpillar Inc. (the “Company”) elected Douglas R. Oberhelman (57) as the chief executive officer (“CEO”) of the Company and a member of the Board, effective July 1, 2010.Mr. Oberhelman was also elected as the Chairman of the Board, effective November 1, 2010.Mr. Oberhelman has served as the Vice Chairman and CEO-elect of the Company since January 1, James W. Owens will remain the Company’s CEO through June 30, 2010 and will retire as Chairman of the Board on October 31, 2010. The Compensation Committee of the Board also approved certain changes to Mr. Oberhelman’s compensation.Specifically, the Compensation Committee of the Board approved: · An increase in his annual base salary to $1,155,334, effective July 1, 2010, with a further increase to $1,368,000, effective November 1, 2010. · An increase in his target award under the Company’s Executive Short-Term Incentive Plan (“ESTIP”) to 125% of his base salary, effective July 1, 2010, with a further increase to 135% of his base salary, effective November 1, 2010. · An increase in his target award under the Company’s Long-Term Cash Performance Plan (“LTCPP”) to 150% of his base salary, effective July 1, 2010, with a further increase to 170% of his base salary, effective November 1, 2010. As previously reported on Form 4, filed with the Securities and Exchange Commission (the “SEC”) on March 3, 2010, the Compensation Committee of the Board granted Mr.
